In a suit by W. A. McNeill against Carrie Nell Duller and her husband, McNeill recovered a judgment for money against both defendants, and foreclosing mortgage and vendor's liens against certain real estate. From this judgment Mrs. Duller appeals. She gave a supersedeas bond signed by herself and several sureties. The bond is payable to McNeill and also against Duller, the husband. Appellee, McNeill, has filed a motion to dismiss the appeal on the ground that Mrs. Duller, being a married woman, cannot bind herself or her separate estate by the execution of such bond, and that it is void as to her.
It seems to be settled by a long line of decisions in this state that it is not necessary that such bond be signed by the principal. Shelton v. Wade, 4 Tex. 148, 51 Am.Dec. 722; Lindsay v. Price, 33 Tex. 280; McKellor v. Peck, 39 Tex. 381; Bridges v. Cundiff, 45 Tex. 439; San Roman v. Watson, 54 Tex. 254; Palmer v. Spandenberg, 49 Tex. Civ. App. 331,108 S.W. 478.
The motion is overruled.